Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Dabak et al.			:
Application No. 15/144,475			:		Decision on Petitions 
Filing Date: May 2, 2016			:			
Patent No. 9,730,171				:
Issue Date: August 8, 2017			:	
Attorney Docket No. TI-64914E		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed September 27, 2021.

The petition is granted.

A petition under 37 C.F.R. § 1.78(c) seeking to add three benefit claims was filed on May 25, 2021.  The Office issued a decision dismissing the petition on July 23, 2021.  The renewed decision was filed on September 27, 2021.  The renewed petition resolves the sole deficiency identified in the prior decision.

The requirements set forth in 37 C.F.R. § 1.78(c) have been satisfied, and the late claim for priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed applications.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit claims.

Any inquiries concerning this decision may be directed to Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions